Title: To John Adams from Elbridge Gerry, 10 July 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Cambridge 10th July 1797

It was always my sincere intention, but you have made it my indispensible duty, to support your administration. a good disposition is requisite, & so is ability. diplomatic politics I am not much versed in, & my inexperience will demand assiduity. If I should err then, you must not impute it to the want of attachment; for in such a case I would certainly retire: conceiving as I do, that the members cannot militate against the head, either in the natural or political body, without a deranged & disorder’d state. I shall therefore rely on your candor & goodness, for a fair opportunity of removing every impression, which in this age of intrigue & illiberality, might be attempted, to sap the foundation of your confidence in me. I do not know that the attempt will be made, but must expect my share of political persecution—the time presses, & ought not to elapse, for gaining a quick passage: in addition to which, an early meeting of the envoys, may be advantageous on account of the opening of the negotiations at Berne. unless therefore General Marshal should be able to delay his embarkation untill my arrival at the port of it, I shall be deprived of the honor and pleasure of paying my personal respects to you, & of the great benefit which I promise myself by an interveiw. Should this be the case I shall regret it exceedingly, and flatter myself with hopes of a full communication of your sentiments on the important objects of the mission. I am perculiarly unfortunate in having my eyes at this time, much inflamed & weak, & can only add an assurance, that I remain My dear Sir—With the most perfect respect / & attachment, your / sincere & very hum / sert
E Gerry